DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 8-11, 13, 15, 17, 19, 21, 24, 25, 27, 29, 30, 32, 34, 36, 39-41, 46, 47 and 54 are pending.
	Claims 19, 21, 29, 30, 32, 34, 36 and 39-41, drawn to non-elected inventions and non-elected species are not examined on the merits.
	Claims 24 and 27 have been cancelled.
	Claims 8-11, 13, 15, 17, 19, 21, 25, 27, 30, 32, 34, 36, 39-41, 46, 47 and 54 have been amended.
	Claims 8-11, 13, 15, 17, 25, 46, 47 and 54 are examined on the merits with species, a. latrophilin 1; capture agent, b. latrophilin 1 antibody; latrophilin expression enhancer, a. growth factor; and additional method steps, d. method for the diagnosis of haematopoietic cell cancer comprising detecting one or more latrophilin isoforms on white blood cells with additional steps listed in claim 17 and claim 24.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Objection
Specification
4.	The title of the invention is now descriptive as set forth by the Amendment to the Title submitted February 2, 2021.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The rejection over claims 46, 47 and 54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of Applicants’ arguments and amendments to the said claims, see Remarks and Amendments to the Claims submitted February 2, 2021. 

6.	Claim 25 no longer recites the limitation "the one or more latrophilin ligand" in line 2.  Hence, the rejection is withdrawn. 





New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	The rejection of claims 8-10, 11, 13, 15, 17, 25, 46, 47 and 54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained and made.  Claim 27 has been cancelled.
	Applicants suggest with the amendment to “…claim 10 to no longer recite “a lactrophilin capture agent”” and cancellation of claim 27, the rejection no longer stands, see Remarks submitted February 2, 2021, page 10, section (1).  
Applicants note claim 8 was not previously rejected and point out a passage in the specification (page 8, last paragraph) where a ligand is identified as Lasso (or teneurin-2), alpha-latrotoxin or LTXN4C.  Applicants conclude arguments stating “Applicant clearly had possession of the claimed invention, and the Specification clearly describes the claims as presently amended”, see page 11 of the Remarks, 1st paragraph.  Applicants’ points of view and arguments have been carefully considered, but fail to persuade.

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In the instant case, the claims are inclusive of a genus of latrophilin antibodies and/or ligand against latrophilin 1 (LPHN1) and an antibody/or ligand that binds one or more proteins or fragments thereof released from white blood cells as a result of exocytosis.  The specification does not disclose, and the art does not teach, the genus as broadly encompassed in the claims.  A ligand can be any molecule, binding entity capable of simply binding a target protein, in this instant case, LPHN1.  The specification does not adequately describe a representative number of members of the genus or provide a written description of the genus comprising structurally different binding entities that bind the LPHN1. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that "constitute a substantial portion of the genus." See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.
The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d, 2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004). The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus. That is, the specification provides neither a representative number members of the genus nor does it provide a description of structural features that are common to genus. "[A] sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed.Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar anti bodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the Amgen v. Sanofi, B12 F.3d 1367 (Fed. Cir. 2017) and the Office's February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. As discussed in Amgen, knowing that an antibody binds to a residue of a protein antigen does not tell you anything about the structure of the antibody. As further discussed in Amgen, where an antibody binds to an antigen tells one nothing about the structure of any other antibody.
In regards to claims to a product defined by function, without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 at l568 USPQ2d at 1406 ("definition by function...does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is").
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure of generating capture agents, antibodies that bind LPHN1 and antibodies that bind products of exocytosis is insufficient to describe the genus. Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
Vas-Cath lnc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). As discussed above, even though Appellant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.")
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Appellant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	The claimed invention is directed to a judicial exception (a law of nature or a natural phenomenon) without significantly more. The claim(s) 8-11, 13, 15, 17, 25, 46, 47 and 54 continue to recite(s) a law of nature, which describes the relationship between the expression of latrophilin 1 (LPHN1) and white blood cells in order to arrive at a diagnosis. Claims 24 and 27 have been cancelled.
	Applicants assert with the current amendment to claim 8, it no longer recites a natural correlation, see Remarks submitted February 2, 2021, page 12.  Applicants further assert the claim recites “…several additional elements and active steps that ensures it reads on more than a natural principal”, see page 12, last full sentence; and page 13, lines 7-9.  Applicants state “[e]ach of these recited elements and steps at least transforms the claim into an inventive st sentence of page 13 of the Remarks. In conclusion, Applicants state “…claim 8 does not relate to any mathematical concepts, certain methods of organizing human activity, or mental processes” and “the [present] steps cannot be practically performed in a human mind, and thus cannot be an abstract idea”, see end of bridging paragraph on page 13.  Applicants’ arguments have been carefully considered but fails to persuade. 
	The claim(s) recite(s) a method for detecting the presence of latrophilin isoform (elected species, latrophilin 1 (LPHN1) in an individual’s blood sample after enhancing latrophilin expression and stimulating exocytosis of white blood cells in said sample with latrophilin 1 targeted ligand, wherein the presence of said isoform is indicative of haematopoietic cell cancer in the individual. This judicial exception is not integrated into a practical application because gathering information and observing latrophilin expression on white blood cells from an individual to use the correlation does not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The analysis as set forth in the 2019 Guidance is as follows:
Step 1: Yes, claims are drawn to a method which is one of the four statutory
categories, a process.
Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. Claim 8

Step 2A, prong 2: No, the judicial exception is not integrated into a practical application. The claims do not rely on or use the exception here. Once the presence of latrophilin 1 expressing white blood cells are detected by with a fluorescently-labelled antibody or ligand, there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Step 2B: There is no inventive concept present in the clams. The steps of analyzing the presence of latrophilin 1 on white blood cells in a blood sample with a latrophilin 1 targeted antibody/ligand is established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art there is a presence of fluorescently-labelled antibody or ligand bound to latrophilin 1 expressing white blood cells, thereby identifying an individual with a haematopoietic cell cancer. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.
This judicial exception is not integrated into a practical application because the method of using a naturally occurring correlation is not patentable.  The relation is a consequence of the ways in which the LPHN1 isoform is synthesized and/or produced by the body – entirely natural process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because this judicial exception is not integrated into a practical application because the claims are directed to a method of using the said natural 
Because methods for making the said determinations (i.e. comparative protein biomarker analysis between healthy and test samples) were well known in the art, this step simply tells researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field.  Such activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. This correlation has been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require a novel reagent, apparatus of incorporate a novel treatment based on the correlation. Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. Hence, the claims are not directed to eligible subject matter under 35 USC 101.
A claim that focuses on use of a natural principle must also include additional
elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. The recited mental elements allegedly support one of ordinary skill in the art to diagnose a haematopoietic cell disease condition based on the natural principle. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, 

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Applicants aver the prior art does not “…teach or suggest, for example, “stimulating exocytosis of the white blood cells in the sample with one or more latrophilin ligands,” and “detecting one or more latrophilin isoforms on the white blood cells, wherein the presence of one or more latrophilin isoforms on the white blood cells is detected by a fluorescently-labelled antibody or ligand against the one or more latrophilin isoforms released from the white blood cells as a result of exocytosis...”, as recited in presently amended claim 8”, see last paragraph on page 14 of the Remarks submitted February 2, 2021.  Applicants’ newly amended claims and arguments have been carefully reviewed and considered, but fail to persuade.
	Based on the claim limitations stimulating exocytosis of white blood cells is implemented once a latrophilin (LPHN1) ligand or antibody contacts the white blood cells within the blood sample.  Step b) is disclosed in section 0038 bridging pages 3 and 4.  Detection of the latrophilin isoform 1 on the white blood cells with fluorescent materials coupled to antibodies is also disclosed in section 0038 bridging pages 3 and 4, page 58, sections 0080, 0085-0088, as well as page 59, section 0097-page 60, section 0107. This disclosure reads on step c).  The labeled antibodies bound to their designated targets, latrophilin 1 expressed on the white blood cells assists in determining presence or absence of said isoform.  Hence, contrary to Applicants’ arguments, Campana anticipates the claimed invention and the rejection is maintained.  
Campana discloses assaying specimens from subjects including cells from the bone marrow, haematopoietic cells and white blood cells, see page 3, sections 0031-0035. 0037 and 
	It is within the Examiner’s purview that with the contact between the white blood cells and latrophilin ligand, the inherent process of exocytosis is facilitated.  There is inherent enhancement of latrophilin expression on the white blood cells when the blood sample or specimen is processed, thereby meeting the claim limitations of claim 17, see page 3, section 0033.
	Therapy for treatment of a haematopoietic cell cancer, such as acute lymphocytic leukemia (ALL) may be “…chemotherapy, radiation therapy, stem cell transplantation, and biological therapy (e.g., monoclonal antibody therapy)”, see page 3, section 0029.  Campana discloses “methods of evaluating the efficacy of a therapy for treating ALL…”, see page 3, section 0030.  Evaluating the efficacy facilitates a clinician/dosimetrist/health care professional to determine whether or not the chosen therapy should be continued or discontinued, see page 3, section 0030.  
The disclosed antibody that detects the LPHN1 marker/protein product can also be used to help “determine the efficacy of a given therapy and reoccurrence of disease”, see page 59, section 0093; and page 69, section 0177.

Applicants aver the prior art does not “…teach or suggest, for example, “stimulating exocytosis of the white blood cells in the sample with one or more latrophilin ligands,” and “detecting one or more latrophilin isoforms on the white blood cells, wherein the presence of one or more latrophilin isoforms on the white blood cells is detected by a fluorescently-labelled antibody or ligand against the one or more latrophilin isoforms released from the white blood cells as a result of exocytosis...”, as recited in presently amended claim 8”, see last paragraph on page 14 of the Remarks submitted February 2, 2021.  Applicants’ newly amended claims and arguments have been carefully reviewed and considered, but fail to persuade.
	Based on the claim limitations stimulating exocytosis of white blood cells is implemented once a latrophilin ligand or antibody contacts the white blood cells within the blood sample. This step, step b) is disclosed in on page 4, wherein an antibody targets a specific GPCR, such as LPHN1 within a blood from individuals, see page 17, lines 25-28. Detection of the LPHN1 on the white blood cells with fluorescent materials coupled to antibodies is also disclosed on page 10-page 12. This disclosure reads on step c).  The labeled antibodies bound to their designated targets, latrophilin 1 expressed on the white blood cells assists in determining presence or absence of said isoform, see page 12, lines 4 and 5; and bridging paragraph of pages 12 and 13.  Hence, contrary to Applicants’ arguments Insel anticipates the claimed invention and the rejection is maintained.  

	Insel further discloses “the invention provides that expression of GPCRs is unique or altered in either or both indolent and/or aggressive CLL cells showing different expression levels of GPCRs in different disease stages”, see page 2, lines 5-8. “[T]he pattern of expression of GRCRs, particularly VIPR1, MC2R, LGR8, as well as those listed in Tables 1-8, is useful as new blood and/or stage specific biomarkers for CLL, and/or therapeutic targets for preventing, treating or ameliorating CLL. Therefore, the invention provides disease stage-specific GPCRs, including but not limited to VIPR1, MC2R, LGR8, as well as those listed in Tables 1-8 in CLL, and a use of 10 these disease stage-specific GPCRs as biomarkers for diagnosing stages of CLL, and/or as therapeutic targets for treating CLL”, see page 3, lines 5-11; and Example 2 beginning on page 20.
	Insel discloses treating CLL with specific GCPR agonists, antagonists, as well as antibodies, see page 4, lines 6-14; page 13, line 23-page 14, line 5.  Data provided within Example 2 “…indicate[s] that GPCR expression provided stage-specific therapeutic targets, in particular as a treatment in the management of CLL”, see page 20.  Treatment with therapeutic agents revealed the level of effectiveness, see page 2, lines 18-25.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



31 March 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643